Title: From George Washington to James Madison, 28 November 1784
From: Washington, George
To: Madison, James



Gentlemen,
Mount Vernon 28th Novr 84

After the several conversations we have had on the subject of inland navigation; and the benefits which would, probably, be derived from a commercial intercourse with the Western territory; I shall make no apology for giving you the trouble of the enclosed.
It is matter of regret to me, however, that I cannot accompany them with some explanations & observations. It was intended these Papers should have met me at Richmond. They missed me on the road thither—travelled back to Baltimore—returned—and were put into my hands at the moment I was setting off for Annapolis; to which place I mean to accompany the Marqs de la Fayette on his return to New York where he expects to embark, about the middle of next month, for France.

I could not think of withholding these Papers until my return, as I shall probably accompany the Marquis from Annapolis to Baltimore. Therefore, in the order I receive, I send them to you. Your own judgments in this business will be the best guide. but in one word, it should seem to me, that if the public cannot take it up with efficient funds, & without those delays which might be involved by a limping conduct, it had better be placed in the hands of a corporate Company—What encouragements, and what powers, to give this Company, deserves all that consideration which I persuade myself you, Gentlemen, will bestow.
The Maryland Assembly is now sitting—If I should return in time, I will have the honor of writing to you again on this Subject —in the meanwhile, if your leizure will permit, I should be glad to know your Sentimts on, and what will be the issue of, this business—With very sincere esteem and regard I have the honor to be Gentn Yr most Obedt Hble Servt

Go: Washington


P.S. As your Assembly are upon a Militia Law, I send you the thoughts of the Baron de Steuben which I found here upon my return from Richmond. G.W.

